Citation Nr: 0426560	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  98-19 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a special monthly apportionment of the veteran's 
Department of Veterans Affairs compensation benefits in the 
amount of $175.00 on behalf of K-, the veteran's daughter is 
proper.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1970 to February 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 special apportionment 
decision of the Nashville, Tennessee, Regional Office (RO) 
which increased the monthly apportionment of the veteran's 
Department of Veterans Affairs (VA) disability compensation 
for K-, the veteran's daughter, from $100.00 to $175.00.  The 
veteran has represented himself throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

Initially, the Board observes that a claim for a special 
apportionment is a "contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2003).  

The veteran asserts that the special monthly apportionment of 
his VA compensation benefits in the amount of $175.00 on 
behalf of K-, his daughter, is improper as K-, is over the 
age of 18 or, in the alternative, it would cause him undue 
financial hardship.  In reviewing the claims files, the Board 
observes that the propriety of a special monthly 
apportionment of the veteran's VA compensation benefits on 
behalf of another child of the veteran is currently on appeal 
and thus intertwined with issue on appeal in the instant 
case.  Additionally, the Board finds that a current financial 
status report from the veteran would be helpful in resolving 
the issues raised by the instant appeal.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

2.  The RO should then readjudicate the 
issue of whether a special monthly 
apportionment of the veteran's VA 
compensation benefits in the amount of 
$175.00 on behalf of K-, the veteran's 
daughter is proper.  If the decision on 
appeal remains adverse, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


